Title: To Alexander Hamilton from Nathan Rice, 25 April 1800
From: Rice, Nathan
To: Hamilton, Alexander


Oxford [Massachusetts] April 25. 1800
Sir
I have communicated to Lieut Flagg this day your information that the President had accepted his resignation.
There are a number of Soldiers in my regiment subject to fits, and are thereby rendered unfit for service. My Surgeon is of opinion they are incurable. Many of them are so sollicitous to obtain a discharge, they would gladly procure a man in their room. Would it not be adviseable to discharge them on these Terms?
On enquiry for the cause of the delay in forwarding the Muster & Pay rolls for my regiment to the 31st. of Octr. I find the different & various instructions receivd. from the pay Master Generals office in part the cause—but more, the neglect & inaccuracies of the officers of companies in making them out. After they were completed, I waited for orders, to make out the rolls for Novr. & Decer. some time, but not receiving any—they were made for those months seperately—& previously to their being forwarded, the Pay Master Genl. directed them made for both months—this caused delay. The Jany. rolls are forwarded. Those for February are completed—& those for March ordered to be made. Regularity in future shall be observed.

The Deputy Pay Master General has informed me that by information from you, the Secretary of War, & the Comptroller of the Treasury—the certificate of the Secretary of war will be necessary to Substantiate the claim of double rations, by the commanding officer of a Seperate Post. By the fourth Section of the act of Congress passd. the 3d of March 1797 and the construction of that act, by the Depy. Pay M General, I considered Myself entitled thereto, or I should not certainly have charged them, altho I have most zealously supported an œconomical Systim since I have been in Service—yet my extra expences, as the principal officer at this post, urges me to Request your influence and Support in this claim.
With the most perfect esteem   I am Sir your Ob Servant
N Rice Lt Colo Command& Commanding officerof the Brigade at Oxford
Major General Hamilton
